DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner Amendment/Comment
2.	Claim 1-4, 6-13, 15, 18, 20 and 21 are allowed

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of a system has a transmitter that is attached to a tire and transmits tire identity (ID) information.  A first database stores vehicle ID information of a vehicle and the tire ID information of tire mounted to vehicle in an associated manner.  A second database stores the vehicle ID information of the vehicle and contact information of the owner of vehicle in an associated manner.  A monitoring device is mounted on a vehicle to be monitored.  The monitoring device has a reader unit that performs short-range wireless communication with the transmitter attached to the tire of a vehicle to be monitored to acquire the tire ID information.  A control unit determines that the tire identified by that tire ID information is stolen and issues a notice to the contact information associated with the vehicle ID information of vehicle to be monitored stored in the second database in the case where the reader unit cannot acquire the tire ID information.  The controller determines that the vehicle to be monitored is a stolen-tire mounted vehicle on which a tire other than the tire identified with the rightful tire ID information stored in the first database in association with the vehicle ID .

Consider claim 1, another best reference found during the process of examination, Khoshkava (U.S. 2019/0385420), discloses an apparatus and method for damping haptic vibrations. A haptic output device is positioned within a device housing. The haptic output device has a haptic actuator and a haptic mass, the haptic mass being movable relative to the housing. A damper is positioned within the device housing. A controller is programmed to generate and deliver a haptic signal to the haptic actuator at a first time, and to generate and deliver a damping signal to the damper at a second time, the second time occurring after the first time. The method comprises moving a haptic mass, the haptic mass position in a housing; vibrating the housing in response to moving the haptic mass; damping movement of the haptic mass after a period of time; and substantially eliminating vibration of the housing in response to damping movement of the haptic mass.
	Claims 8, 10, 11, 21 and 22 recite features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, for reasons similar to those discussed above with respect to claim 1, therefore claims 8, 10, 11, 21 and 22 are patentable over related arts.  Claims 2-4, 6, 7, 12, 13, 15, 18 and 9 depend from claims 1 and 8 respectively.  
Therefore, claims 1-4, 6-13, 15, 18, 20 and 21 of the present application are considered novel, consequently, are allowed.
Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 9:00 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Fekadeselassie Girma/
Primary Examiner Art Unit 2689